UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-K/A Amendment No. 1 CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 14, 2016 UMED HOLDINGS, INC. (Exact name of registrant as specified in its charter) Texas (State or other jurisdiction of incorporation) 000-55030 (Commission File Number) 90-0893594 (IRS Employer Identification No.) 8851 Camp Bowie West Boulevard, Suite 240 Fort Worth, Texas 76116 (Address of principal executive offices) (817) 346-6900 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE On January 14, 2016, we filed with the Securities and Exchange Commission our Current Report on Form 8-K with respect to the resignation of Richard J. Halden as our president, and the election of Ransom B. Jones, CPA, as our interim chief executive officer.At the time of the filing of our Current Report on Form 8-K, we failed to list the public companies for whom Mr. Jones served as an officer.This Amendment No. 1 to our Current Report on Form 8-K is being filed to provide additional information with respect to Mr. Jones’ public company experience. The filing of this Form 8-K/A, Amendment No. 1, is not an admission that our Form 8-K filed on January 14, 2016, when filed, knowingly included any untrue statement of a material fact or omitted to state a material fact necessary to make the statements made therein not misleading. Except as described herein, no other changes have been made to our Current Report on Form 8-K filed on January 14, 2016.We have not updated the disclosures in this Form 8-K/A, Amendment No. 1, to speak as of a later date or to reflect events which occurred at a later date, except as noted. Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On January 14, 2016, Richard J. Halden resigned as president of the registrant, due to other personal commitments. On January 14, 2016, the board of directors of the registrant elected Ransom B. Jones, CPA, to be interim chief executive officer of the registrant.There are no material plans, contracts or arrangements (whether or not written) with respect to Mr. Jones’ election as interim chief executive officer.Any such plans, contracts or arrangements, if any, will be worked out at a later date. Mr. Jones, age 67, a resident of Frisco, Texas, has over 40 years of diverse business experience.He is a retired partner of KPMG Peat Marwick and former Chief Financial Officer of two publicly traded corporations, Western Preferred Corporation and El Paso Refining, Inc.He has also served as an officer of some of the largest and most prestigious global financial institutions including Goldman Sachs, Citicorp, ABN-AMRO Bank and AIG.After resigning from AIG, Mr. Jones created a very successful small business for life insurance lending.He graduated from the University of Texas at El Paso in 1971 with a BBA, Accounting. Item 9.01 Financial Statements and Exhibits. None SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. UMED Holdings, Inc. (Registrant) Date: January 15, 2016. By: /s/Randy Moseley Name: Randy Moseley Title: Chief Financial Officer
